Matter of Bermudez-Hogan v Crandall (2018 NY Slip Op 01759)





Matter of Bermudez-Hogan v Crandall


2018 NY Slip Op 01759


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


254 CAF 16-01927

[*1]IN THE MATTER OF ALEESA ANN BERMUDEZ-HOGAN, PETITIONER-RESPONDENT,
vRAYMOND LLOYD CRANDALL, JR., RESPONDENT-APPELLANT. 


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
JOHN P. AMUSO, CLINTON, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered October 6, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that the primary physical residence of the children be with petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court